Citation Nr: 1302952	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus.  

5.  Entitlement to service connection for essential hypertension with renal involvement, to include as secondary to service-connected type II diabetes mellitus.  

6.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and/or ulcerative colitis, to include as secondary to herbicide exposure.  

7.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, August 2009, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the February 2009 rating decision, the RO granted service connection and assigned an initial 20 percent rating for type II diabetes mellitus, effective September 15, 2008, and denied service connection for GERD, claimed as a stomach condition.  In the August 2009 rating decision, the RO denied service connection for peripheral neuropathy of the upper and lower extremities and denied service connection for essential hypertension with renal involvement.  In the May 2010 rating decision, the RO, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for tinnitus.  

The Board notes that, in an April 2000 rating decision, the RO granted an increased, 20 percent rating for service-connected low back strain, effective March 30, 1999.  In June 2000, the Veteran filed a notice of disagreement (NOD) with the rating assigned.  In a July 2000 rating decision, the RO granted an increased, 40 percent rating for osteoarthritis of the lumbar spine, effective March 30, 1999.  The rating decision stated that the decision was considered a complete grant of the benefit sought on the NOD.  The July 2000 letter providing the Veteran with notice of the rating decision stated that all benefits claimed had been allowed without consideration of the Board and, therefore, no further action would be taken on the Veteran's NOD, which was considered withdrawn, unless he contacted the RO before April 20, 2001.  In a January 2001 statement, the Veteran advised the RO that he still disagreed with the final rating.  No statement of the case was issued in regard to the June 2000 NOD. Rather, the Veteran filed a new claim for an increased rating for his lumbar spine disability in June 2004, which was denied in an April 2005 rating decision.  

Normally, the Veteran's June 2000 NOD would remain pending, as VA failed to issue a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  See Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  However, a June 2009 Report of Contact reflects that an individual from the RO contacted the Veteran and the Veteran stated that he wanted to submit an NOD with the February 2009 denial of service connection for a stomach condition, but he was withdrawing his NOD regarding a higher rating for type II diabetes mellitus.  The Veteran stated that he also wished to claim service connection for hypertension with renal involvement and peripheral neuropathy of the upper and lower extremities secondary to his service-connected type II diabetes mellitus.  He indicated that these were the only issues he wished to pursue at that time.  The Board finds the June 2009 Report of Contact reflects that the Veteran was effectively withdrawing any pending June 2000 NOD regarding a claim for an increased rating of his service-connected lumbar spine disability.  Accordingly, this matter will not be further addressed.  

The RO granted service connection and assigned an initial 20 percent rating for type II diabetes mellitus in the February 2009 rating decision.  In May 2009, the Veteran filed an NOD with this decision.  As discussed above, a June 2009 Report of Contact reflects that the Veteran withdrew his NOD regarding a higher initial rating for type II diabetes mellitus.  However, in December 2009, still within one year of issuance of the February 2009 rating decision, the Veteran submitted a statement which again expressed disagreement with the compensation rating for his diabetes mellitus.  The December 2009 NOD with the initial rating assigned for diabetes mellitus remains pending.  In a subsequent rating decision, issued in May 2010, the RO continued the 20 percent rating for type II diabetes mellitus.  However, if after a valid NOD is filed, VA fails to issue a SOC, then the claim remains pending.  See Myers, 16 Vet. App. at 235-236; Tablazon, 8 Vet. App. at 361.  The United States Court of Appeals for Veterans Claims (Court) has held that "[w]here an appellant places a claim for one disability into appellate status by virtue of an NOD, that claim is resolved by a later appellate adjudication of a subsequent claim where both claims stem from the same underlying disorder and the claimed disabilities are identical or substantially similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 (2009).  The Court quoted from its decision in Juarez v. Peake indicating that "[o]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board. Only a subsequent Board decision can resolve an appeal that was initiated but not completed."  Jones, 23 Vet. App. at 125 (quoting Juarez, 21 Vet. App. 537, 543); see 38 U.S.C.A. § 7105(a), (d)(1).  Accordingly, as the Veteran timely expressed disagreement with the initial rating assigned for his type II diabetes mellitus, this claim must be must be remanded for issuance of an SOC.  This will be addressed in the remand below.  

As regards the claim for service connection for a gastrointestinal disorder, to include GERD and/or ulcerative colitis, the Board notes that, in the February 2009 rating decision, the RO denied a claim for service connection for GERD, claimed as a stomach condition.  While the RO has continued to characterize the claim in this way, given the evidence of record (including diagnoses of ulcerative colitis) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Of note, the RO addressed the diagnosis of ulcerative colitis in its September 2010 supplemental statement of the case (SSOC).  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

As a final preliminary matter, in May 2012 the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The record presently before the Board does not reflect that this claim has yet been adjudicated.  The claim for a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The Board's decision reopening the claim for service connection for tinnitus is set forth below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In an April 2005 rating decision, the RO denied service connection for tinnitus.  Although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the April 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 2005 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).

2.  As pertinent evidence received since the April 2005 denial is new and material, the criteria for reopening the claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Given the favorable disposition of the request to reopen the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  



Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In June 2004, the Veteran filed a claim for service connection for tinnitus.  In the April 2005 rating decision the RO, in pertinent part, denied service connection for tinnitus, finding that service treatment records were negative for any treatment or diagnosis of tinnitus and the medical evidence reviewed in connection with the claim did not show a diagnosis of tinnitus.  

Although notified of the April 2005 rating decision by letter in May 2005, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the April 2005 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim for service connection for tinnitus in March 2010.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the April 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the April 2005 rating decision included the Veteran's service treatment records, which are negative for complaints regarding or treatment for tinnitus.  Rather, in his Report of Medical History at separation in April 1969, the Veteran denied ear, nose, or throat trouble and clinical evaluation of the ears was normal.  In his June 2004 claim for service connection, the Veteran reported that he served two tours of duty in Vietnam and was involved in combat and had hearing loss and tinnitus which would be typical of one being in combat.  He added that, being in the Air Force, he was around reciprocal engines and jet engines.  In a July 2004 statement, he asserted that his tinnitus started on active duty, adding that his duties as an air freight specialist exposed him to loud noises from plane engines.  



The Veteran presented for a VA audiological examination in March 2005; however, the audiologist commented that, although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect his maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  The audiologist added that there was poor intertest reliability.  The test results were considered invalid and unreliable.  

Based on the foregoing evidence, the RO denied service connection for tinnitus in the April 2005 rating decision.  At the time of the April 2005 rating decision, there was no medical evidence relating the Veteran's reported tinnitus to his claimed in-service noise exposure.  

Evidence associated with the claims file since the April 2005 rating decision includes a January 2011 letter from the Veteran's private physician, Dr. S.G.V., in which he stated that he had referred the Veteran to an otolaryngologist for symptoms of tinnitus.  Dr. S.G.V. noted that he coordinated the Veteran's care and had received a report from this otolaryngologist, who had diagnosed tinnitus from noise exposure during the Vietnam War.  

The January 2011 letter from Dr. S.G.V. is new in that it was not previously considered in the April 2005 rating decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection, that is, it indicates that the Veteran's tinnitus is related to in-service noise exposure.  Dr. S.G.V., as a medical professional, is competent to report the findings of the otolaryngologist.  See Flynn v. Brown, 6 Vet. App. 500 (1994) (the rules of hearsay evidence are not applicable to the decision making process of the Board and, therefore, the Board could rely on the indirect relay of a physician's findings through the report of another physician).  Further, as indicated above, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  The Board finds that the January 2011 letter raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  

Therefore, as new and material evidence has been received, the claim for service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for tinnitus is reopened.  


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

In regard to the reopened claim for service connection for tinnitus, when a claim which has previously been denied by the RO is reopened by the Board, the Board must not take any action which would prejudice the rights of the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO has not considered the Veteran's claim on the basis of all the evidence, both new and old, in order to determine whether the prior disposition of the claim should be altered.  Therefore, in order to protect the rights of the Veteran, the Board believes that the AMC/RO should be afforded an opportunity to review the Veteran's claim for entitlement to service connection on a de novo basis.

The claims file also reflects that there are outstanding treatment records which are potentially pertinent to the claims on appeal.  

As noted above, the January 2011 letter from Dr. S.G.V. indicates that an otolaryngologist had examined the Veteran and diagnosed him with tinnitus from noise exposure during the Vietnam War.  No records from this otolaryngologist are currently associated with the claims file.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the AMC/RO should attempt to obtain any available treatment records from this physician.  

Additionally, Dr. S.G.V. has submitted numerous letters in support of the Veteran's various claims.  In a May 2000 letter, he indicated that he had been treating the Veteran since 1991.  Most recently, in his January 2011 letter, Dr. S.G.V. reported that he had treated the Veteran in October 2010.  Treatment records from Dr. S.G.V., dated from December 1998 to August 2004, were provided to the RO in September 2004.  In June 2010, the RO requested a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), so that it could obtain records of treatment from July 2007 to the present.  The Veteran did not subsequently return a release regarding these records.  However, as the claims are being remanded, the Veteran should be afforded another opportunity to submit a release to enable VA to obtain outstanding treatment records from this physician.  

A September 2001 treatment record from Dr. S.G.V. indicates that the Veteran presented with complaints of bloody diarrhea.  He was given a gastrointestinal referral for a colonoscopy.  When he returned for follow-up in February 2002, it was noted that his intermittent hematochezia had cleared with Asacol given to him by Dr. S., and Dr. S. planned to see him again in May.  A July 2007 VA treatment record indicates that the Veteran saw a different Dr. S. for treatment of his ulcerative colitis.  An August 2010 VA treatment record indicates that the Veteran had a normal colonoscopy around January 2007, although the exact date was unknown.  No records from either Dr. S., or the report of a private colonoscopy, are currently associated with the record, but they are potentially pertinent to the claim for service connection for a gastrointestinal disorder.  The AMC/RO should attempt to obtain outstanding treatment records from these physicians, as well as the report of a colonoscopy performed around January 2007, on remand.  

Additionally, in his December 2009 substantive appeal, the Veteran reported receiving treatment at the gastrointestinal clinic at Barnes Hospital in 1969.  He stated that he could not provide the X-rays taken in 1969 and subsequently, as he had requested them, but was informed they were only stored for 30 years or less.  He did not indicate whether or not treatment records (as opposed to X-rays) from this hospital were available.  On remand, the AMC/RO should attempt to obtain any available pertinent treatment records from the gastrointestinal clinic at Barnes Hospital.  

Further, in an October 1999 statement, the Veteran reported that he received treatment at the St. Louis VA Medical Center (VAMC) for his claimed conditions.  An appointment list from the St. Louis VAMC reflects that the Veteran had been seen that day in triage.  While VA treatment records from July 1973 to September 1973 and from January 2000 to March 2012 have been associated with the record, the foregoing evidence indicates that there is at least one additional record (dated in October 1999) which may be pertinent to the appeal.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AMC/RO should obtain outstanding treatment records from the St. Louis VAMC, dated prior to January 2000 and since March 2012.  

For reasons which will be discussed below, the Board finds that new VA medical examinations are necessary to evaluate each of the Veteran's claimed disabilities.  

As regards the claim for service connection for tinnitus, while the opinion of the private otolaryngologist, as recorded by Dr. S.G.V. in his January 2011 letter, indicates a nexus between the Veteran's current tinnitus and service, no rationale for this opinion was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Further, there is no indication that the otolaryngologist reviewed the claims file in rendering his or her opinion.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, the Board concludes that a complete review of the claims file would be helpful in adjudicating this claim.  

Accordingly, a VA examination is needed so that a medical professional can review the record and provide a competent opinion as to whether the Veteran has current tinnitus related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  In making this determination, the Board has considered that the RO attempted to afford the Veteran a VA audiological examination in March 2012; however, the audiologist stated that he was unable to test the Veteran due to cerumen impaction in the left ear canal.  The audiologist attempted removal with partial success, but discontinued due to patient discomfort.  The Veteran was advised that he would have to have his primary care provider clean his ears and then reschedule.  Despite the March 2012 failed attempt to afford the Veteran a VA audiological examination, in light of the fact that the claim is being remanded for other development, another VA examination should be scheduled.  

The examiner should be advised that the Veteran is competent to describe tinnitus, as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds his description credible.  Further, he is competent to describe in-service noise exposure during his service as an air freight specialist in Vietnam.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board finds the report of in-service noise exposure to be credible, as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The examiner should also specifically consider and address the January 2011 letter from Dr. S.G.V. and any treatment records from the otolaryngologist referenced therein which are associated with the claims file on remand.  

As regards the claims for service connection for peripheral neuropathy in the upper and lower extremities, there is conflicting evidence of record regarding whether the Veteran has peripheral neuropathy in the upper and/or lower extremities.  

During VA treatment in April 2009, the Veteran complained of pain in his feet, more on the left than the right.  He also described tingling and numbness, and complained of burning pain in the hands.  He stated that these symptoms were new; specifically, they had been present for three months.  The pertinent assessment was pain in the foot and hand with decreased sensation on the bottom of the foot.  The Veteran was referred to neurology for nerve conduction studies (NCS) and electroymyograph (EMG) testing and was started on Neurontin.  

In a May 2009 letter, Dr. S.G.V. indicated that he had reviewed the Veteran's health history in relation to his service in Vietnam and exposure to Agent Orange, and indicated that the Veteran's diabetes had previously required a change in diet and activity, but the recent discovery of neuropathy out of proportion to his length of illness prompted him to begin insulin therapy.  He added that evaluation for other causes of neuropathy had, so far, been unrevealing.  Dr. S.G.V. recommended consideration of the Veteran's exposure to Agent Orange as a presumptive reason for his peripheral neuropathy.  

The Veteran was seen in the VA neurology clinic in June 2009.  NCS testing was performed on the upper and lower extremities and EMG testing was performed on the right lower extremity.  The neurologist concluded that the Veteran had an essentially normal electrophysiological study with no evidence of polyneuropathy.  Clinical correlation was suggested.  The Veteran returned for diabetes treatment the following month, with complaints of significant neuropathic pain in his feet and hands.  The nurse practitioner noted that EMG was normal but indicated that she would schedule the Veteran in the podiatry clinic to be seen for neuropathic pain.  The consult request to the podiatry clinic, however, indicates that the clinic determined there was little it could do to address the excessive pain in the Veteran's feet and ankles, secondary to neuropathy.  It was recommended that he be seen by neurology or in the pain clinic.  Also in July 2009, the nurse practitioner made a consult request for Lantus Solostar pen.  The justification for the use of this medicine was that the Veteran had stiff, painful hands secondary to arthritis and neuropathy.  

The Veteran was afforded a VA examination to evaluate his claimed peripheral neuropathy in July 2009.  The examiner performed monofilament and vibratory sensation testing of the hands and feet and reviewed the results of the NCS/EMG testing performed in June 2009.  The diagnosis was normal sensory neurological examination of the bilateral upper and lower extremities given the normal EMG studies and normal physical examination.  

In a letter received later in July 2009, Dr. S.G.V. opined that the Veteran's peripheral neuropathy was at least as likely as not associated with his exposure to herbicides in Vietnam.  

In September 2009, the Veteran asked his VA nurse practitioner to document his neuropathy due to diabetes; however, his physician responded that, with a normal NCS, she was not going to enter that he had neuropathy.  

In a November 2009 letter, Dr. S.G.V. indicated that he had reviewed the August 2009 rating decision, and was writing in support of the claim for service connection for peripheral neuropathy due to diabetes.  He stated that he had re-examined the Veteran and the examination findings were consistent with moderate to severe peripheral neuropathy, involving both the upper and lower extremities, due to diabetes.  He added that his opinion was based on the Michigan diabetic neuropathy score and stated, "I think there are patients described in the literature with normal nerve conduction velocity testing who still suffer from neuropathy and should still be treated for neuropathy." 

The Veteran's claimed peripheral neuropathy was again evaluated during an April 2010 VA examination.  The examiner acknowledged that the claims file was unavailable; however, she reviewed the Veteran's VA treatment records and the July 2009 VA examination report.  The Veteran reported that his private physician had diagnosed him with peripheral neuropathy because of tingling and aching in the feet and hands.  The examiner noted the normal June 2009 NCS, showing no objective evidence of peripheral neuropathy, but the Veteran reported that his private physician had disagreed with that report.  The VA examiner performed monofilament and vibratory sensation testing of the hands and feet.  In rendering her diagnosis, the examiner stated that the Veteran reported symptoms of peripheral neuropathy, however, he had normal electromyography/nerve conduction testing of all extremities within the past year and his objective neurologic deficits on examination were out of proportion to the recent normal electryomyography findings, raising the suspicion that he might be magnifying his symptoms.  

In August 2010, a VA physician made a consult request for the Solostar pen and needles. The justification for the use of this medicine was again that the Veteran had stiff, painful hands secondary to arthritis and neuropathy.  Subsequent VA treatment records reflect continuing complaints of pain, tingling, numbness, and burning in the hands and feet with findings of decreased sensation on the bottom of the foot.  

In January 2011, Dr. S.G.V. submitted another letter in which he reported examining the Veteran in October 2010, at which time he had decreased pain sense, absent monofilament testing in his feet, diminished monofilament testing in his fingers, and absent vibratory sense using a 128 Hertz tuning fork placed on the interphalangeal joint of his great toes.  He rendered a diagnosis of moderate to severe peripheral neuropathy, involving both upper and lower extremities, due to diabetes.  

Most recently, a March 2012 VA renal consultation mentions that the Veteran had diabetes mellitus complicated by neuropathy.  Later that month, during a physical therapy consultation for ankle instability, the Veteran had no sensation in the bilateral stocking distribution to the mid calf level.  The barrier to his treatment was noted to be bilateral diabetic neuropathy.  

While the aforementioned VA treatment records include references to neuropathy, it is unclear whether these are merely a recording of the Veteran's report of neuropathy, or actual diagnoses of this condition.  Significantly, in September 2009, the Veteran's physician stated that, with a normal NCS, she was not going to enter that he had neuropathy.  Neither the July 2009 nor the April 2010 VA examiners found that the Veteran had peripheral neuropathy.  Their findings were based on the results of NCS/EMG testing performed in June 2009 as well as their own examinations of the Veteran.  By contrast, Dr. S.G.V. has repeatedly reported that the Veteran does have peripheral neuropathy.  The VA examiners have not specifically addressed the findings of Dr. S.G.V.; rather, the claims file was not available for review at the time of the April 2010 VA examination.  Further, while Dr. S.G.V. indicated that he had reviewed the August 2009 rating decision, it is not clear that he actually reviewed the June 2009 NCS/EMG testing, nor did he address the April 2010 VA examiner's opinion that the Veteran might be magnifying his symptoms.  

In light of the foregoing, the Board finds that a new VA examination is needed so that a medical professional can examine the Veteran, review the record, and provide a competent opinion as to whether the Veteran has current peripheral neuropathy related to service and/or service-connected disability.  See Roberts, 2 Vet. App. 387.

In rendering the requested opinion, the examiner should specifically consider and address the aforementioned letters from Dr. S.G.V., the June 2009 NCS/EMG testing, and the findings of the July 2009 and April 2010 VA examiners.  In addition to addressing whether the Veteran has current peripheral neuropathy in the upper and/or lower extremities related to service-connected disability, he or she should also address whether any such diagnosed condition is related to service.  In this regard, service treatment records reflect that, in May 1968, the Veteran was seen for pain along the sciatic radiation and a tingling sensation in the left foot when walking for a long period; however, the Veteran denied neuritis in his April 1969 Report of Medical History at separation, and clinical evaluation of the upper extremities, lower extremities, feet, and neurologic system were each normal.  

As regards the claim for service connection for hypertension with renal involvement the Board notes, initially, that, according to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.  

In May 2009, the Veteran asserted that his blood pressure had "skyrocketed" within seven months of his discharge from service, and had been high for approximately 40 years.  Also in May 2009, Dr. S.G.V. stated that he was treating the Veteran for multiple medical problems, including kidney disease due to hypertension and diabetes.  He stated that he had reviewed the Veteran's health history in relation to his service in Vietnam and exposure to Agent Orange and indicated that the Veteran's hypertension presented within eight months of his discharge from service, at the early age of 231/2 with no family history.  He recommended consideration of the Veteran's exposure to Agent Orange as a presumptive reason for his hypertension.  In a July 2009 letter, Dr. S.G.V. noted that hypertension was not a condition listed by VA as associated with herbicide exposure, but that it was his opinion that the Veteran's hypertension was at least as likely as not associated with his herbicide exposure in Vietnam, based on the temporal onset of illness.  He also opined that it was at least as likely as not that the Veteran's chronic kidney disease was due to his diabetes mellitus.  

The Veteran's claimed hypertension with renal involvement was evaluated on VA examination in July 2009.  He gave a history of hypertension since his 20s.  The diagnoses following examination included normal renal function and essential hypertension.  The examiner indicated that the Veteran had an adverse renal event from Metformin, which had cleared, and opined that it was less likely than not that he had nephropathy secondary to diabetes.  The examiner further opined that the Veteran's essential hypertension was less likely than not secondary to diabetes given its decades long appearance prior to the diagnosis of diabetes mellitus.  

The Veteran was afforded another VA examination in April 2010.  After reviewing the VA treatment records and examining the Veteran, the examiner opined that the Veteran's hypertension was unrelated to his diabetes, as it was present for many decades prior to the diagnosis of diabetes.  She further opined that his chronic kidney disease was not likely due to diabetes based on the absence of microalbuminuria on recent urine testing.  Rather, she opined that this was more likely due to the recent adverse reaction to Metformin as well as the effects of longstanding hypertension.  

While the April 2010 VA examiner suggested that the Veteran's chronic renal disease was likely due to a recent adverse reaction to Metformin, in May 2012, the RO obtained an opinion regarding this matter from an endocrinologist, who stated that Metformin does not cause kidney disease.  He recommended denial of the Veteran's claim for compensation for kidney disease pursuant to 38 U.S.C.A. § 1151.  This claim was denied in a June 2012 rating decision.  

A March 2012 VA renal consultation reflects that the Veteran had taken Naproxen for three or more years and, prior to that, took Ibuprofen.  The assessment included chronic kidney disease and hypertension.  The physician noted that the etiology of the Veteran's chronic kidney disease was likely analgesic nephropathy with contribution from ischemic nephropathy/diabetes mellitus/hypertension causing tubointestinal damage as well.  He added that the Veteran's hypertension was essential and not exacerbated by chronic kidney disease.  

Both the July 2009 and April 2010 VA examiners provided negative opinions regarding the relationship between hypertension or a kidney disorder and service-connected diabetes mellitus; however, neither examiner addressed whether the Veteran had hypertension or a kidney disorder which was aggravated by diabetes mellitus.  The Court has held that where a veteran's service-connected disability causes an increase in, but is not the proximate cause of, a nonservice connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service- connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Additionally, while, in his July 2009 letter, Dr. S.G.V. opined that it was at least as likely as not the Veteran's chronic kidney disease was due to his diabetes mellitus, he provided no rationale for this opinion.  Accordingly, such opinion does not provide an adequate basis to grant service connection.  See Nieves-Rodriguez , 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125.  

 Further, neither VA examiner addressed the relationship between the Veteran's claimed hypertension and service, despite the Veteran's reports of the onset of hypertension within one year from separation from service.  In this regard, the Board notes that, notwithstanding his reports regarding the date of onset of hypertension, upon which Dr. S.G.V. appears to have based his opinions regarding a relationship between the Veteran's current hypertension and service, a September 1973 VA treatment record reflects normotensive blood pressure of 118/84 and blood pressure was again normotensive at 120/70 during VA examination in March 1974.  At the time of the March 1974 VA examination, the Veteran reported that he was in good health except for low back pain.  

Further, the March 2012 VA renal consultation suggests that the Veteran may have chronic kidney disease due to analgesic nephropathy.  A December 1999 VA examination regarding the Veteran's service-connected low back disability reflects that he was taking a non-steroidal medication on a pretty frequent basis, but had switched to Tylenol.  The Veteran has not yet been afforded a VA examination which addresses the relationship between the Veteran's claimed hypertension with renal involvement and his service-connected lumbar spine disability.  

Because VA undertook to provide a VA examination to evaluate the claimed hypertension with renal involvement, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In light of the foregoing, the Board finds that a new VA examination is needed so that a medical professional can examine the Veteran, review the record, and provide a competent opinion as to whether the Veteran has current hypertension and/or a kidney disorder, to include chronic renal disease, related to service and/or a service-connected disability.  See Roberts, 2 Vet. App. 387.

In rendering the requested opinion, the examiner should specifically consider and address the July 2009 and April 2010 VA examination reports, the May and July 2009 letters from Dr. S.G.V., the March 2012 VA renal consultation, and the normotensive blood pressure readings recorded in September 1973 and March 1974.  

As regards the claim for service connection for a gastrointestinal disorder, service treatment records reflect that the Veteran received treatment for diarrhea in April 1966.  Private treatment records from Dr. S.G.V. reflect findings of and treatment gastritis and ulcerative colitis.  In March 2003, the Veteran presented with a complaint of epigastric pain and gave a history of recurrent gastritis.  The physician noted that he had had a positive H. pylori assay in May 2000 which had been treated with antibiotics.  The assessment was epigastric pain, likely a recurrence of gastritis and triggered by Ibuprofen.  VA treatment records reflect findings of and treatment for ulcerative colitis and GERD.  

In a May 2009 letter, Dr. S.G.V. stated that he had reviewed the Veteran's health history in relation to his service in Vietnam and exposure to Agent Orange.  Dr. S.G.V. indicated that the Veteran's symptoms of ulcerative colitis came on within three months of his leaving Vietnam and his discharge from the Air Force.  He recommended consideration of the Veteran's exposure to Agent Orange as a presumptive reason for his ulcerative colitis.  In a July 2009 letter, Dr. S.G.V. noted that ulcerative colitis was not a condition listed by VA as associated with herbicide exposure, but that it was his opinion that the Veteran's ulcerative colitis was at least as likely as not associated with his herbicide exposure in Vietnam, based on the temporal onset of illness.  

In his December 2009 substantive appeal, the Veteran described the history of the onset of stomach pain in service, which continued when he came home.  He reported discovering blood in his stool in 1969 and receiving treatment at the gastrointestinal clinic at Barnes Hospital.  In January 2010, his wife submitted a statement corroborating the Veteran's report of gastrointestinal treatment in 1969.  

The May and July 2009 letters from Dr. S.G.V. suggest a relationship between the Veteran's current ulcerative colitis and service; however, there is no indication that Dr. S.G.V. reviewed the claims file in conjunction with rendering his opinions.  While, as noted above, review of the claims file is not a mandatory prerequisite for providing an adequate opinion, the Board notes that Dr. S.G.V.'s opinion was based on the temporal onset of the Veteran's gastrointestinal disability.  He did not address the fact that, during a March 1974 VA examination, the Veteran reported that he was in good health except for low back pain.  Examination of the digestive system at that time was normal.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the current diagnoses of GERD and ulcerative colitis, the documented complaint of diarrhea in service, the reports of gastrointestinal treatment in 1969, and the May and July 2009 letters from Dr. S.G.V., a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.  The examiner should consider and address each of the aforementioned pieces of evidence in rendering his or her opinion.  

Finally, as discussed in the introduction, the RO granted service connection and assigned an initial 20 percent rating for type II diabetes mellitus in the February 2009 rating decision.  After withdrawing a prior NOD, in December 2009, still within one year of issuance of the February 2009 rating decision, the Veteran submitted a statement which again expressed disagreement with the compensation rating for his diabetes mellitus.  

By filing a timely NOD with February 2009 rating decision, the Veteran has initiated appellate review on the claim for a higher initial rating for type II diabetes mellitus; however, the RO has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claim for an initial rating in excess of 20 percent for diabetes mellitus must be remanded for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the claim for an initial rating in excess of 20 percent for type II diabetes mellitus, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus -a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus, peripheral neuropathy of the upper or lower extremities, hypertension, kidney disease, and/or a gastrointestinal disorder (to include GERD and ulcerative colitis).  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for (1) records from the St. Louis VAMC, dated prior to January 2000 and since March 2012; (2) records from the otolaryngologist referenced in Dr. S.G.V.'s January 2011 letter; (3) records from Dr. S.G.V., dated prior to December 1998 and since August 2004; (4) records from Dr. S. (as identified in a February 2002 treatment record from Dr. S.G.V.; (5) records from another Dr. S., as identified during VA treatment in July 2007; (6) the report of a colonoscopy performed around January 2007; and (7) any available treatment records from the gastrointestinal clinic at Barnes Hospital, dated since 1969.   

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current tinnitus.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current tinnitus which had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure.  

The examiner is advised that the Veteran is competent to describe tinnitus, as it is a condition capable of lay observation, and the Board finds his description credible.  The examiner is also advised that the Board finds the report of in-service noise exposure to be credible, as it is consistent with the circumstances of his service.  The examiner should also specifically consider and address the January 2011 letter from Dr. S.G.V. and any treatment records from the otolaryngologist referenced therein which are associated with the claims file on remand.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be afforded a VA examination to determine the etiology of any peripheral neuropathy in the upper and/or lower extremities.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current peripheral neuropathy in the upper and/or lower extremities.  In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was caused or aggravated by service-connected diabetes mellitus and/or  osteoarthritis of the lumbar spine.  

In rendering the requested opinion, the examiner should specifically consider and address the May 2009, July 2009, November 2009, and January 2011 letters from Dr. S.G.V., the June 2009 NCS/EMG testing, as well as the findings of the July 2009 and April 2010 VA examiners, and the May 1968 service treatment record documenting that the Veteran was seen for pain along the sciatic radiation and a tingling sensation in the left foot when walking for a long period.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be afforded a VA examination to determine the etiology of any hypertension and/or kidney disease.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current hypertension and/or kidney disease.  In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by service-connected diabetes mellitus or  osteoarthritis of the lumbar spine or medication used to treat either of these service-connected disabilities.  

In rendering the requested opinion, the examiner should specifically consider and address the July 2009 and April 2010 VA examination reports, the May and July 2009 letters from Dr. S.G.V., the March 2012 VA renal consultation, and the normotensive blood pressure readings recorded in September 1973 and March 1974.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be afforded a VA examination to determine the etiology of any gastrointestinal disorder, to include GERD and/or ulcerative colitis.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current gastrointestinal disorder, to include GERD and/or ulcerative colitis.  In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by service-connected diabetes mellitus or  osteoarthritis of the lumbar spine or medication used to treat either of these service-connected disabilities.  

In rendering the requested opinion, the examiner should specifically consider and address the documented complaint of diarrhea in service, the reports of gastrointestinal treatment in 1969, and the May and July 2009 letters from Dr. S.G.V.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.   If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


